PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hoyt A. Fleming III.
Application No. 15/836,885
Filed: 10 Dec 2017
Patent No. RE47474  
Issued: July 2, 2019
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed February 16, 2021.

The petition under 37 CFR 1.378(b) is DISMISSED as inappropriate.

The above-identified patent is a reissue of Patent No. 8,100,365, which issued January 24, 2012.  Accordingly, the eight year maintenance fee could have been paid during the period from January 24, 2019 through July 24, 2019 without surcharge, or with a 6 month late payment surcharge during the period from July 25, 2019 through January 24, 2020.1 Patentee timely paid the eight year maintenance fee on January 24, 2019.

As such, as the instant patent is not expired, the petition is dismissed as inappropriate.

A request for refund of the fees submitted with the instant petition may be directed to the Refund Branch at Mail Stop 16, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria VA 22313-1450. Alternatively, the refund requested may be submitted by facsimile to 571-273-6300.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions


    
        
            
    

    
        1 “Maintenance fees for all reissue patents are due based upon the schedule established for the original utility patent. The filing of a request for ex parte or inter partes reexamination and/or the publication of a reexamination certificate does not alter the schedule of maintenance fee payments of the original patent.” MPEP 2506.